      Case 20-05526                Doc 10           Filed 03/04/20 Entered 03/04/20 23:36:04                          Desc Imaged
                                                   Certificate of Notice Page 1 of 5
Information to identify the case:
Debtor 1              Rhonda L Ford                                                     Social Security number or ITIN        xxx−xx−9691
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Northern District of Illinois
                                                                                        Date case filed for chapter 7 2/28/20
Case number:          20−05526


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Rhonda L Ford

2.      All other names used in the
        last 8 years

3.     Address                               15636 Church Dr
                                             South Holland, IL 60473

4.     Debtor's attorney                     David M Siegel                                         Contact phone 847 520−8100
                                             David M. Siegel & Associates                           Email: davidsiegelbk@gmail.com
       Name and address                      790 Chaddick Drive
                                             Wheeling, IL 60090

5.     Bankruptcy trustee                    Catherine L. Steege ESQ                                Contact phone 312−222−9350
                                             Jenner & Block                                         Email: csteege@jenner.com
       Name and address                      353 N. Clark Street
                                             Chicago, IL 60654
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
     Case 20-05526                    Doc 10       Filed 03/04/20 Entered 03/04/20 23:36:04                                 Desc Imaged
                                                  Certificate of Notice Page 2 of 5
Debtor Rhonda L Ford                                                                                                       Case number 20−05526


6. Bankruptcy clerk's office                    Eastern Division                                             Hours open:
                                                219 S Dearborn                                               8:30 a.m. until 4:30 p.m. except
    Documents in this case may be filed at this 7th Floor                                                    Saturdays, Sundays and legal
    address. You may inspect all records filed Chicago, IL 60604                                             holidays.
    in this case at this office or online at
    www.pacer.gov.
                                                                                                             Contact phone 1−866−222−8029

                                                                                                             Date: 3/2/20

7. Meeting of creditors                          April 22, 2020 at 02:30 PM                                  Location:

    Debtors must attend the meeting to be        The meeting may be continued or adjourned to a              219 South Dearborn, Office of
    questioned under oath. In a joint case,      later date. If so, the date will be on the court            the U.S. Trustee, 8th Floor, Room
    both spouses must attend. Creditors may
    attend, but are not required to do so.       docket.                                                     800, Chicago, IL 60604
                                                 Debtors must bring a picture ID and proof of
                                                 their Social Security Number.

8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                Filing deadline: 6/22/20
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property as         conclusion of the meeting of creditors
                                                 exempt. If you believe that the law does not authorize an
                                                 exemption claimed, you may file an objection.


10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                 not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                 exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                 www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                 debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                 objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                           page 2
        Case 20-05526        Doc 10     Filed 03/04/20 Entered 03/04/20 23:36:04             Desc Imaged
                                       Certificate of Notice Page 3 of 5
                                       United States Bankruptcy Court
                                       Northern District of Illinois
In re:                                                                                  Case No. 20-05526-TAB
Rhonda L Ford                                                                           Chapter 7
         Debtor
                                         CERTIFICATE OF NOTICE
District/off: 0752-1           User: vvirgen                Page 1 of 3                   Date Rcvd: Mar 02, 2020
                               Form ID: 309A                Total Noticed: 101


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 04, 2020.
db             +Rhonda L Ford,    15636 Church Dr,    South Holland, IL 60473-1537
28680682       +Bank of America,    Bankruptcy Department,     PO Box 982284,    El Paso, TX 79998-2284
28680684        Becket & Lee, LLP,    PO Box 3002,    Malvern, PA 19355-0702
28680685        Blue Cross and blue Shield of ILL.,     PO Box 34576,    Dept. 59805149,
                 Louisville, KY 40232-4576
28680690        CB/Pier 1 Imports,    PO Box 2984,    Mission, KS 66201
28680687       +Cap1/Cabelas,    4800 Nw 1st St Ste 300,     Lincoln, NE 68521-4463
28680693       +Chase Bank,    Safe Deposit Box Center,     PO Box 672024,    Dallas, TX 75267-2024
28680694       +Chrysler Capital,    PO Box 961245,    Fort Worth, TX 76161-0244
28680695        City Colleges of Chicago,     Malcom X College,    1900 W Van Buren,     Chicago, IL 60612-3145
28680696       +City of Chicago Department of Finan,     Bureau of Billing Noticing/CS,
                 333 South State Street, Ste 330,     Chicago, IL 60604-3965
28680697        City of Chicago Dept. of Revenue,     Camera Enforcement Violation,      PO Box 88292,
                 Chicago, IL 60680-1292
28680698       +City of Chicago Parking,     Department of Finance,    P. O. Box 6330,     Chicago, IL 60680-6330
28680701        Commonwealth Edison-Care Center,     Bankruptcy Department,     PO Box 6113,
                 Carol Stream, IL 60197-6113
28680704       +Deja Gilbert,    15636 Church Drive,    South Holland, IL 60473-1537
28680705       +Department Stores National Bank,     701 East 60th Street North,     Sioux Falls, SD 57104-0432
28680706        Dept of Education/OSLA,    525 Central Park Dr., Ste. 60,      Oklahoma City, OK 73105-1723
28680707        Diversifield Consultants, Inc.,     PO Box 1391,    Southgate, MI 48195-0391
28680708        EPMG of Illinois, S.C.,    PO Box 95968,     Oklahoma City, OK 73143-5968
28680712        Genesis FS Card Services,     PO Box 23039,    Columbus, GA 31902-3039
28680715        HSN,   P.O. BOX 659707,    Billings, MT 59102
28680713       +Harris & Harris, Auto Loan,     111 W Monroe St.,    Chicago, IL 60603-4096
28680716       +Hughes Net,    PO Box 16346,    Pittsburgh, PA 15242-0346
28680717       +Illiana Financial Credit Union,     1600 Huntington Drive,     Calumet City, IL 60409-5490
28680718       +Illinois Tollway,    PO Box 5544,    Chicago, IL 60680-5491
28680719       +Ingalls Memorial Hospital,     Bankruptcy Department,    1 Ingalls Drive,     Harvey, IL 60426-3558
28680720       +Karanique, LLC,    P.O Box 1366,    Hoboken, NJ 07030-1366
28680722       +Komyatte & Casbon,    Attn: Collections Department,     9650 Gordon Drive,
                 Highland, IN 46322-2980
28680723        Linebarger Goggan Blair & Sampson,     Attorneys at Law,    PO Box 06152,     Chicago, IL 60606-0152
28680726       +McCalla Raymer, Leibert Pierce,LLC,      Bankruptcy Deparment,     1 N Dearborn St., Suite 1200,
                 Chicago, IL 60602-4337
28680729       +Mr. Cooper Mortgage,    8950 Cypress Waters Blvd,     Coppell, TX 75019-4620
28680730       +Municipal Collection of America, In,     3348 Ridge Road,     Lansing, IL 60438-3112
28680732        Olive Harvey College,    1001 S. Woodlawn Ave.,     Chicago, IL 60628
28680733       +Overstock,    799 W. Coliseum Way,    Midvale, UT 84047-4867
28680740        PNC Bank Auto Finance,    2730 Liberty Ave,     Pittsburgh, PA 15222-4704
28680741       +PNC Bank Auto Finance,    PO Box 3180,    Pittsburgh, PA 15230-3180
28680734       +Pacific Union Financial,     Bankruptcy Department,    1603 Lyndon B. Johnson Fwy.,
                 Farmers Branch, TX 75234-6071
28680737       +Penn Credit,    PO Box 1259 Deptartment 91047,     Oaks, PA 19456-1259
28680743        Portfolio Recovery Associates,     Bankruptcy Department,     500 W. 1st Ave,
                 Hutchinson, KS 67501-5222
28680746       +Radius Global Solutions,     PO Box 390846,    Minneapolis, MN 55439-0846
28680748       +Secretary of State,    Attn: Bankruptcy Department,     PO Box 7848,     Madison, WI 53707-7848
28680749        Secretary of State License Renewal,     3701 Winchester Road,     Springfield, IL 62707-9700
28680751       +South Shore Hospital,    8012 South Crandon Ave,     Chicago, IL 60617-1175
28680752       +South Suburban College,    15800 S. State Street,     South Holland, IL 60473-1270
28680753       +Southern Auto Financial Corp.,     6700 N Andrews Avenue,     Suite 500,
                 Fort Lauderdale, FL 33309-2199
28680754       +Southern New Hampshire University,     2500 N River Road,     Manchester, NH 03106-1018
28680756       +Suk S. Lee, MD,    8012 S Crandon,    Chicago, IL 60617-1124
28680765       +TCF Bank,    800 Burr Ridge Pkwy,    Burr Ridge, IL 60527-0865
28680763       +Target NB,    CCS Gray OPS Center,    PO Box 6497,    Sioux Falls, SD 57117-6497
28680766       +Time for Me Catalog,    6864 Engie Rd,    Cleveland, OH 44130-7910
28680767       +US Dept of Ed-Direct Loans,     PO Box 5609,    Greenville, TX 75403-5609
28680769       +Village Of Olympia Fields,     20040 Governors Drive,    Olympia Fields, IL 60461-1189
28680770       +Village Of South Holland Il,     Attn:Bankruptcy,    16226 Wausau Ave,
                 South Holland, IL 60473-2156
28680773       +WOW Cable Company,    825 East 99th Street,     Chicago, IL 60628-3120
28680771       +Weinstein, Pinson & Riley, PS,     2001 Western Ave,    Suite 400,    Seattle, WA 98121-3132

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: davidsiegelbk@gmail.com Mar 03 2020 03:44:40     David M Siegel,
                 David M. Siegel & Associates,   790 Chaddick Drive,   Wheeling, IL 60090
tr             +EDI: QCLSTEEGE.COM Mar 03 2020 07:43:00     Catherine L. Steege, ESQ,   Jenner & Block,
                 353 N. Clark Street,   Chicago, IL 60654-5474
28680681       +EDI: CINGMIDLAND.COM Mar 03 2020 07:43:00      AT&T,  Bankruptcy Department,
                 5407 Andrew Highway,   Midland, TX 79706-2851
28680677        E-mail/Text: SRCO-Bankruptcy@advocatehealth.com Mar 03 2020 03:50:01     Advocate Health Care,
                 PO Box 4248,   Carol Stream, IL 60197-4248
        Case 20-05526        Doc 10     Filed 03/04/20 Entered 03/04/20 23:36:04             Desc Imaged
                                       Certificate of Notice Page 4 of 5


District/off: 0752-1           User: vvirgen                Page 2 of 3                   Date Rcvd: Mar 02, 2020
                               Form ID: 309A                Total Noticed: 101


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
28680678       +EDI: AIS.COM Mar 03 2020 07:43:00      American InfoSource,     4515 N. Santa Fe Ave.,
                 Oklahoma City, OK 73118-7901
28680679       +EDI: CBSAMERIMARK Mar 03 2020 07:43:00       Amerimark,    1112 7th Ave.,    Monroe, WI 53566-1364
28680680       +EDI: PHINHARRIS Mar 03 2020 07:43:00       Arnold Scott Harris, P.C.,
                 111 W. Jackson Blvd. Ste. 600,    Chicago, IL 60604-3517
28680683       +EDI: TSYS2.COM Mar 03 2020 07:43:00       Barclays Bank Delaware,     125 S. West St.,
                 Wilmington, DE 19801-5014
28680686        EDI: CAPITALONE.COM Mar 03 2020 07:43:00        Cap One,   15000 Capital One Dr,
                 Richmond, VA 23238
28680689       +EDI: WFNNB.COM Mar 03 2020 07:43:00       CB/Carsons,    PO Box 182789,    Columbus, OH 43218-2789
28680692        EDI: WFNNB.COM Mar 03 2020 07:43:00       CB/VICSCRT (Victoria Secret),     PO Box 182128,
                 Columbus, OH 43218-2128
28680691        EDI: WFNNB.COM Mar 03 2020 07:43:00       CB/Vctrssec,    PO Box 182789,    Columbus, OH 43218-2789
28680688       +EDI: PHINGENESIS Mar 03 2020 07:43:00       Cb Indigo/gf,    Po Box 4499,
                 Beaverton, OR 97076-4499
28680699        EDI: COMCASTCBLCENT Mar 03 2020 07:43:00        Comcast,   PO Box 3002,
                 Southeastern, PA 19398-3002
28680700       +EDI: WFNNB.COM Mar 03 2020 07:43:00       Comenity Bank/Carsons,     3100 Easton Square Pl.,
                 Columbus, OH 43219-6232
28680702       +EDI: CMIGROUP.COM Mar 03 2020 07:43:00       Credit Management,     4200 International Parkway,
                 Carrollton, TX 75007-1912
28680703       +E-mail/PDF: creditonebknotifications@resurgent.com Mar 03 2020 03:40:32         Credit One,
                 Bankrupcty Department,    PO Box 98873,    Las Vegas, NV 89193-8873
28680710        EDI: BLUESTEM Mar 03 2020 07:44:00       FINGERHUT/WEBBANK,    6250 Ridgewood Rd.,
                 Saint Cloud, MN 56303-0820
28680709        EDI: BLUESTEM Mar 03 2020 07:44:00       Fingerhut,    PO Box 1250,    Saint Cloud, MN 56395-1250
28680711        EDI: AMINFOFP.COM Mar 03 2020 07:43:00       First Premier,    3820 N. Louise Ave.,
                 Sioux Falls, SD 57107-0145
28680714       +E-mail/Text: bankruptcy@hsn.net Mar 03 2020 03:49:25        Home Shopping Network,     PO Box 9090,
                 Clearwater, FL 33758-9090
28680721        E-mail/Text: bncnotices@becket-lee.com Mar 03 2020 03:46:09         Kohl/Capital One,    PO Box 3115,
                 Milwaukee, WI 53201-3115
28680724       +EDI: TSYS2.COM Mar 03 2020 07:43:00       Macy’s,    Bankruptcy Processing,    PO Box 8053,
                 Mason, OH 45040-8053
28680725       +EDI: CBSMASON Mar 03 2020 07:43:00       Massey,    1251 1st Ave,    Chippewa Falls, WI 54729-1691
28680727       +EDI: MID8.COM Mar 03 2020 07:43:00       Midland Funding, LLC,    Bankruptcy Department,
                 2365 Northside Drive, Suite 300,    San Diego, CA 92108-2709
28680728       +EDI: CBS7AVE Mar 03 2020 07:43:00      Monroe & Main,     1112 7th Ave.,    Monroe, WI 53566-1364
28680731       +E-mail/Text: bankrup@aglresources.com Mar 03 2020 03:44:51        Nicor Gas,    ALL MAIL GOES TO,
                 Bankruptcy Dept. PO Box 549,    Aurora, IL 60507-0549
28680739       +EDI: CBSPLS.COM Mar 03 2020 07:43:00       PLS,    9920 South Western Ave.,
                 Chicago, IL 60643-1823
28680742        EDI: PRA.COM Mar 03 2020 07:43:00      Portfolio Recovery Associates,
                 120 Corporate Blvd., Ste. 100,    Norfolk, VA 23502
28680744       +EDI: PRA.COM Mar 03 2020 07:43:00      PRA Receivable Management,      PO Box 41021,
                 Norfolk, VA 23541-1021
28680735        EDI: RMSC.COM Mar 03 2020 07:43:00       Pay Pal Credit,    PO Box 71202,
                 Charlotte, NC 28272-1202
28680736       +E-mail/Text: recovery@paypal.com Mar 03 2020 03:44:58        Paypal, Inc.,    2211 N 1st St,
                 San Jose, CA 95131-2021
28680738        E-mail/Text: peritus@ebn.phinsolutions.com Mar 03 2020 03:50:15
                 Peritus Portfolio Services, II, LLC,     PO Box 141419,    Irving, TX 75014-1419
28680745        EDI: Q3G.COM Mar 03 2020 07:43:00      Quantum3 Group,     PO Box 657,    Kirkland, WA 98083-0657
28680747       +E-mail/Text: legal@gosafco.com Mar 03 2020 03:45:50        SAFCO,    6300 Hazeltine NAT, Ste. 108,
                 Orlando, FL 32822-5109
28680750        E-mail/Text: ljones@swcu.org Mar 03 2020 03:45:49        Sherwin-Williams Credit Union,
                 Collection Department,    16230 Prince Drive,     South Holland, IL 60473
28680755        EDI: NEXTEL.COM Mar 03 2020 07:43:00       Sprint Nextel Correspondence,     Attn: Bankruptcy Dept.,
                 PO BOX 7949,   Overland Park, KS 66207
28680757        EDI: RMSC.COM Mar 03 2020 07:43:00       SYNCB/AMAZON PLCC,    PO Box 965015,
                 Orlando, FL 32896-5015
28680758        EDI: RMSC.COM Mar 03 2020 07:43:00       SYNCB/Care Credit,    Bankruptcy Department,
                 PO Box 965061,   Orlando, FL 32896-5061
28680759        EDI: RMSC.COM Mar 03 2020 07:43:00       SYNCB/GAP,    PO Box 965005,    Orlando, FL 32896-5005
28680760        EDI: RMSC.COM Mar 03 2020 07:43:00       SYNCB/JC PENNEY DC,    PO Box 965007,
                 Orlando, FL 32896-5007
28680761        EDI: RMSC.COM Mar 03 2020 07:43:00       SYNCB/JC Penneys,    PO Box 965036,
                 Orlando, FL 32896-5036
28686550       +EDI: RMSC.COM Mar 03 2020 07:43:00       Synchrony Bank,    c/o PRA Receivables Management, LLC,
                 PO Box 41021,   Norfolk, VA 23541-1021
28680762        EDI: AIS.COM Mar 03 2020 07:43:00      T Mobile Wireless,     Attn: Bankruptcy Dept.,
                 4515 N santa Fe Ave,    Oklahoma City, OK 73118-7901
28680764       +EDI: WTRRNBANK.COM Mar 03 2020 07:43:00       Target NB,    Attn:Bankruptcy Dept.,     PO Box 673,
                 Minneapolis, MN 55440-0673
28680768       +E-mail/Text: renee@usanfsc.com Mar 03 2020 03:50:36        USA Pay Day Loan,    1541 N. Lewis Ave,
                 Waukegan, IL 60085-1759
28680772       +EDI: CAPITALONE.COM Mar 03 2020 07:43:00        Worlds Foremost Bank,    4800 Nw 1st St Ste 300,
                 Lincoln, NE 68521-4463
          Case 20-05526            Doc 10       Filed 03/04/20 Entered 03/04/20 23:36:04                         Desc Imaged
                                               Certificate of Notice Page 5 of 5


District/off: 0752-1                  User: vvirgen                      Page 3 of 3                          Date Rcvd: Mar 02, 2020
                                      Form ID: 309A                      Total Noticed: 101


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
                                                                                            TOTAL: 47

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 04, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 2, 2020 at the address(es) listed below:
              Catherine L. Steege, ESQ   csteege@jenner.com, csteege@ecf.axosfs.com
              David M Siegel   on behalf of Debtor 1 Rhonda L Ford davidsiegelbk@gmail.com,
               R41057@notify.bestcase.com;johnellmannlaw@gmail.com
              Patrick S Layng   USTPRegion11.ES.ECF@usdoj.gov
                                                                                            TOTAL: 3
